Citation Nr: 1536422	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for heart disease. 
 
4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a bilateral foot disorder.

 5.  Entitlement to an evaluation in excess of 10 percent for lumbar strain. 
 
 6.  Entitlement to an evaluation in excess of 10 percent for hypertension
 
 7.  Entitlement to an evaluation in excess of 10 percent for tinea pedis.

 8.  Entitlement to a compensable evaluation for hemorrhoids.
 
 9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm & Kilpatrick, Attorneys at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Atlanta, Georgia.


REMAND

Historically, in an August 2013 rating decision, the RO continued the previously assigned 10 percent evaluations for lumbar strain, hypertension, and tinea pedis as well as the noncompensable evaluation for hemorrhoids.  The RO also denied entitlement to service connection for diabetes mellitus and heart disease, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and reopening the claim of entitlement to service connection for a bilateral foot disorder.  In an August 2013 statement, the Veteran indicated that he disagreed with assigned disability ratings for his service-connected lumbar strain, hypertension, tinea pedis, and hemorrhoid disabilities as well as the denials of service connection for diabetes mellitus and heart disease, entitlement to TDIU, and to reopen the claim of entitlement to service connection for a bilateral foot disorder.  That statement served as a timely notice of disagreement with respect to those increased rating, TDIU, service connection, and new and material evidence claims.  In July 2014, the Board remanded this matter to the RO to issue a statement of the case for those issues.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board).  

The Board's review of the record revealed that additional development is warranted, as the RO did not issue a statement of the case for the matters discussed above.  As such, the Board finds that the RO has not substantially complied with the directives of the prior July 2014 remand and, thus, a remand for curative action was required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that a remand is required and directs the RO to provide the Veteran and his attorney a statement of the case that addresses the issues of entitlement to service connection for diabetes mellitus; entitlement to service connection for heart disease; whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a bilateral foot disorder; entitlement to an evaluation in excess of 10 percent for lumbar strain; entitlement to an evaluation in excess of 10 percent for hypertension; entitlement to an evaluation in excess of 10 percent for tinea pedis; entitlement to a compensable evaluation for hemorrhoids; and entitlement to TDIU.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Regarding the claim of entitlement to service connection for sleep apnea, service treatment records are void of any complaints, treatment, or diagnosis of that disorder.  Post-service VA treatment records first showed treatment for and diagnosis of sleep apnea in 2007.  The Veteran has asserted that his sleep apnea was related to his active service as well as to his service-connected hypertension.  In his May 2010 substantive appeal, the Veteran seemed to contend that he had sleep apnea during service or directly caused by service.  He highlighted that his hypertension was diagnosed in service, which was related to his sleep disorder, and questioned how he could have one without the other.  It was noted that he only sleeps for four hours at a time since service. 

In July 2014, the Board remanded this matter for additional development, to include obtaining a VA medical examination to determine whether sleep apnea was incurred in or caused by active service or was caused by or aggravated by service-connected hypertension.

In VA examination reports dated in January 2015, the examiner diagnosed hypertension and obstructive sleep apnea.  The examiner noted that the Veteran's sleep apnea began in 2007.  The Veteran reported that when he left the military, he could not sleep for more than four hours.  He indicated that he had a sleep study in early 2000's and used a CPAP machine every day.  The examiner opined that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  In the cited rationale, the examiner simply noted that the Veteran was diagnosed with sleep apnea in 2007, years after separation from the service.  The examiner also concluded that hypertension did not cause or aggravate sleep apnea, citing to studies that showed that obstructive sleep apnea was associated with increased risk of hypertension.  It was noted that sleep apnea was considered a serious medical condition, with complications that may include high blood pressure or heart problems.  The examiner indicated that sudden drops in blood oxygen levels that occurred during sleep apnea increased blood pressure and strained the cardiovascular system.

The Board has determined that the January 2015 VA medical opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the January 2015 VA examiner provided a well-reasoned and lengthy rationale for the opinion that the Veteran's sleep apnea was not caused or aggravated by his service-connected hypertension, the examiner did not obtain a clear medical history for the claimed sleep apnea, fully discuss the Veteran's lay contentions as to when sleep apnea began, and did not provide adequate rationale for the opinion that sleep apnea was not incurred in or causally related to active service.

Based on the foregoing, a remand is required to afford the Veteran an additional VA medical opinion to determine whether his diagnosed sleep apnea was incurred during or is causally related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (establishing a "low threshold" for when a medical examination and opinion is required, finding that the evidence only needs to "indicate" that there "may" be a nexus between a current disability or symptoms and active service).

Finally, the Veteran's spouse mentioned that he had been granted entitlement to disability benefits from the Social Security Administration (SSA) in a May 2015 written statement of record.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.  In addition, evidence of record further reflects that the Veteran received VA medical treatment for his claimed sleep apnea from Atlanta VA Medical Center (VAMC) and East Point VA Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to April 2015 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must issue the Veteran and his attorney a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to service connection for diabetes mellitus; entitlement to service connection for heart disease; whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a bilateral foot disorder; entitlement to an evaluation in excess of 10 percent for lumbar strain; entitlement to an evaluation in excess of 10 percent for hypertension; entitlement to an evaluation in excess of 10 percent for tinea pedis; entitlement to a compensable evaluation for hemorrhoids; and entitlement to TDIU.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over the issues, a timely substantive appeal for those matters must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to any of these issues, the case must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for sleep apnea.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include all pertinent VA treatment records from Atlanta VAMC and East Point CBOC from April 2015 to the present as well as all documentation associated with the Veteran's claim and/or award for SSA disability benefits.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA medical opinion from an appropriate physician to clarify the etiology of the Veteran's claimed sleep apnea.  All electronic records must be made available to the examiner, and the examiner must specify in the medical opinion that these records have been reviewed. 

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether sleep apnea began during service or is related to the Veteran's active military service, or to any incident therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
4.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim of entitlement to service connection for sleep apnea, taking into consideration all relevant evidence associated with the record since April 2015.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

